        Case 3:19-cv-00440-YY       Document 1    Filed 03/26/19       Page 1 of 4




Dennis G. Woods, OSB No. 051728
dwoods@scheerlaw.com
SCHEER, HOLT, WOODS & SCISCIANI LLP
101 SW Main St., Suite 1600
Portland, OR 97204
Phone: (503) 542-1200
Fax: (503) 542-5248
Attorneys for Defendant Terry Dotson



                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


 TYLER THESSIN, as Guardian Ad Litem
 for ADLER THESSIN, minor,
                                                 NO. 3:19-CV-00440
                                    Plaintiff,
                                                 NOTICE OF REMOVAL AND
        v.                                       DEMAND FOR JURY TRIAL

TERRY DOTSON and UBER
TECHNOLOGIES, INC.,

                                  Defendants.

To:     Clerk Of The Court, United States District Court For The District Of Oregon,

        Portland Division

        PLEASE TAKE NOTE that Defendant Terry Dotson, hereby removes to this Court

the State action described below in accordance with 28 U.S.C. §§ 1332, 1441 and 1446.

                             I.      STATE COURT ACTION

        The State Court action to be removed is Tyler Thessin v. Terry Dotson and Uber

Technologies, Inc., Multnomah County Circuit Court Case No. 19CV06416. See Declaration

of Dennis Woods (“Woods Decl.”), Ex. 1, Summons and Complaint.

        //


      Page 1 - NOTICE OF REMOVAL                                 SCHEER, HOLT, WOODS &
                                                                     SCISCIANI LLP
                                                                     101 SW MAIN ST., SUITE 1600
                                                                         PORTLAND, OR 97204
                                                                   P: (503) 542-1200 F: (503) 542-5248
      Case 3:19-cv-00440-YY            Document 1    Filed 03/26/19       Page 2 of 4




                              II.       TIME FOR REMOVAL

       Plaintiff filed his action in Multnomah County Circuit Court on or about February 7,

2019. The Summons and Complaint are attached as Exhibit 1. The Complaint was served

on Defendant Terry Dotson, on or about February 25, 2019. Pursuant to 28 U.S.C. § 1446(b),

a party may remove an action to Federal District Court within 30 days of service of process.

Defendant Terry Dotson, therefore, has until March 27, 2019, or 30 days after service of

Plaintiff’s Complaint to move for removal to this Federal District Court. 28 U.S.C. §

1446(b).

                                III.     APPLICABLE LAW

       A party may seek removal of a State Court action where the amount in controversy

exceeds $75,000 and the action is between citizens of different states.                 28 U.S.C. §

1332(a)(1).

                              IV.       BASIS FOR REMOVAL

       1.      This is a personal injury claim arising from a car accident that took place in

Multnomah County, Oregon.

       2.      Plaintiff’s Complaint seeks $405,000.00 in damages. Woods Decl., Ex. 1¶ 1.

       3.      Upon information and belief, Plaintiff is a resident of the State of Oregon.

Woods Decl., Ex. 1¶ 4.

       4.      On the date Plaintiff’s Complaint was filed and the date of the filing of this

Notice of Removal, Dotson was a resident of the State of Washington.

       5.      On the date Plaintiff’s Complaint was filed and the date of the filing of this

Notice of Removal, Uber Technologies, Inc. is incorporated in the State of Delaware with its

principal place of business in the State of California. Woods Decl., Ex. 1¶ 6.




   Page 2 - NOTICE OF REMOVAL                                        SCHEER, HOLT, WOODS &
                                                                         SCISCIANI LLP
                                                                        101 SW MAIN ST., SUITE 1600
                                                                            PORTLAND, OR 97204
                                                                      P: (503) 542-1200 F: (503) 542-5248
      Case 3:19-cv-00440-YY          Document 1       Filed 03/26/19       Page 3 of 4




       6.        No defendant in this action was a citizen of the State of Oregon as of the date

of filing of Plaintiff’s Complaint, February 7, 2019, nor is any defendant presently a citizen

of the State of Oregon.

            V.       NOTICE TO STATE COURT AND ADVERSE PARTIES

       Defendant will promptly file a copy of this Notice with the clerk of the Multnomah

County Circuit Court and will give written notice to all adverse parties. 28 U.S.C. §1446(d).

       WHEREFORE, Defendant requests that this action, Tyler Thessin v. Terry Dotson and

Uber Technologies, Inc., Multnomah County Circuit Court Case No. 19CV06416, be

removed to the United States District Court for the District of Oregon, Portland Division.

Defendant further demands a jury trial.



       DATED this 26th day of March, 2019.

                                               SCHEER, HOLT, WOODS & SCISCIANI LLP



                                               By /s/ Dennis G. Woods
                                                 Dennis G. Woods, OSB No. 051728
                                                 Attorney for Defendant Terry Dotson




   Page 3 - NOTICE OF REMOVAL                                         SCHEER, HOLT, WOODS &
                                                                          SCISCIANI LLP
                                                                         101 SW MAIN ST., SUITE 1600
                                                                             PORTLAND, OR 97204
                                                                       P: (503) 542-1200 F: (503) 542-5248
      Case 3:19-cv-00440-YY         Document 1       Filed 03/26/19       Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I certify under penalty of perjury under the laws of the State of Oregon, that the

following is true and correct:

       I am employed by the law firm of Scheer, Holt, Woods & Scisciani LLP.

       At all times hereinafter mentioned, I was and am a citizen of the United States of

America, a resident of the State of Washington filing on behalf of our Portland office, over

the age of eighteen (18) years, not a party to the above-entitled action, and competent to be a

witness herein.

       On the date set forth below I served the document(s) to which this is attached, in the

manner noted on the following person(s):

 PARTY/COUNSEL                                 DELIVERY INSTRUCTIONS
 CO/ Plaintiff                                 (X)   Via U.S. Mail
 Michael A. Colbach                            (X)   Via Email
                                               ( )   Via Facsimile
 434 NW 19th Ave.                              ( )   Via Overnight Mail
 Portland, OR 97209
 mike@colbachlaw.com

       DATED this 26th day of March, 2019, at Seattle, Washington on behalf of the
Portland, Oregon office.


                                              /s/ Christie Kramer
                                              Christie Kramer, Legal Assistant




   Page 4 - NOTICE OF REMOVAL                                        SCHEER, HOLT, WOODS &
                                                                         SCISCIANI LLP
                                                                        101 SW MAIN ST., SUITE 1600
                                                                            PORTLAND, OR 97204
                                                                      P: (503) 542-1200 F: (503) 542-5248
